                          Case 4:98-cr-00027-BLW Document 174-1 Filed 11/15/18 Page 1 of 1



USAO           Collection District   ID             DiPierro                Oren Dean        Court Number        4:98CR00027‐001
0R                                                                          1999A27299
Finance Code   Received Date         Payment Form   Received From          BOP Deposit No.   Payment Amount

PMNT           09/03/1999            OT             JUBP (Bureau of Pris     148‐9‐121                  $25.00

PMNT           12/03/1999            OT             JUBP (Bureau of Pris     148‐0‐031                  $25.00

PMNT           03/10/2000            OT             JUBP (Bureau of Pris     148‐00‐061                 $25.00

PMNT           06/09/2000            OT             JUBP (Bureau of Pris     148‐00‐091                 $25.00

PMNT           09/11/2000            OT             JUBP (Bureau of Pris     148‐00‐121                 $25.00

PMNT           03/12/2001            OT             JUBP (Bureau of Pris     236‐01‐061                 $25.00

PMNT           06/19/2001            OT             JUBP (Bureau of Pris     236‐01‐091                 $50.00

PMNT           09/13/2001            OT             JUBP (Bureau of Pris     236‐01‐121                 $50.00

PMNT           12/12/2001            OT             JUBP (Bureau of Pris     236‐02‐031                 $50.00

PMNT           03/11/2002            OT             JUBP (Bureau of Pris     236‐02‐061                 $49.66

PMNT           06/11/2002            OT             JUBP (Bureau of Pris     10234‐023                  $35.00

PMNT           07/10/2002            OT             JUBP (Bureau of Pris     236‐02‐101                 $35.00

PMNT           08/12/2002            OT             JUBP (Bureau of Pris     236‐02‐111                 $35.00

PMNT           12/11/2002            OT             JUBP (Bureau of Pris     236‐03‐031                 $25.00
PMNT           09/11/2003            CL             BOP                         236                     $25.00
PMNT           03/09/2004            CL             BOP                         108                     $25.00
Total Paid                                                                                            $529.66




                                                                                                                   Exhibit 1
